UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1616


TINIKA S. WARREN,

                    Plaintiff - Appellant,

             v.

BRAD TOLBERT, City of Greensboro, North Carolina; TERRI JONES; MARK
WAYMAN; DONALD FOSTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cv-01401-TDS-JLW)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tinika S. Warren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tinika S. Warren appeals the district court’s order denying her motion for

reconsideration of a prior order dismissing her civil action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Warren v. Tolbert, No. 1:16-cv-01401-TDS-JLW (M.D.N.C. May 10, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2